Citation Nr: 1527298	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-25 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for status post lumbar injury with spondylosis and hyperlordosis. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2014).

The Veteran served on active duty from September 1980 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Board remanded the claim in December 2014.

In April 2015, the Veteran presented sworn testimony during a video conference hearing in San Diego, California, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

At his April 2015 hearing, the Veteran submitted additional treatment records from the Camp Pendleton Medical Center indicating six separate emergency room visits for low back pain between December 2013 and March 2015.  There is no discussion of such frequent emergency room visits in the most recent VA examination, dated in February 2013.  As this apparent increase in emergency room visits suggests a possible worsening of the Veteran's service-connected low back disability, a new VA examination is necessary.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Further, the emergency room treatment records indicate that the Veteran was advised to follow up with his primary care physician.  However, there are no contemporaneous primary care treatment records in the claims file.  On remand, the AOJ should attempt to obtain any relevant outstanding treatment records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify and provide a signed release of information (VA Form 21-4142) for any outstanding primary care or other treatment records relevant to his low back disability.  If the Veteran provides a signed release of information, attempt to obtain these treatment records and associate them with the claims file.  

2.  The Veteran should be scheduled for a VA examination in order to determine the current severity of his service-connected low back disability.  All indicated studies, including range of motion testing with a goniometer, should be completed.  The examiner should specifically state whether the Veteran has intervertebral disc syndrome and, if so, whether the emergency room records recommending "rest" constitute incapacitating episodes with physician-prescribed bed rest.

3.  After completing the above actions, the Veteran's claim of entitlement to an increase rating for his low back disability should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




